PER CURIAM.
In this appeal from an order denying an application for return of property where charges which led to the confiscation of the property have been dismissed, the state correctly concedes error.
Section 790.08(3), Florida Statutes (1993), mandates the return of weapons seized when the person whose weapons were seized is acquitted or where the charges have been dismissed. See Carneiro v. State, 464 So.2d *1135639 (Fla. 3d DCA 1985), and Alvarez v. State, 485 So.2d 470 (Fla. 3d DCA 1986).
REVERSED AND REMANDED.
HERSEY, GUNTHER and STEVENSON, JJ., concur.